PATTERSON, Presiding Judge.
Andrew Pearson appeals from the trial court’s dismissal of his A.R.Cr.P.Temp 20 petition in which he contested the validity of his 1982 conviction for first degree robbery and his resulting sentence of life imprisonment without parole, as a habitual offender. The trial court granted the state’s motion to dismiss Pearson’s petition, the state asserting, among other allegations, that the petition was successive. The trial court made no finding of fact in its order.
The petition is clearly not successive, for Pearson’s 1984 petition for writ of error coram nobis was not adjudicated on its merits, but was dismissed pursuant to the state’s motion. See Blount v. State, 572 So.2d 498 (Ala.Cr.App.1990).
Accordingly, we remand this cause to the trial court for further proceedings. Some of Pearson’s allegations require adjudication on their merits while others may be procedurally barred. The trial court should make specific written findings in regard to each allegation — whether it_ is procedurally barred and,- if not, whether it has merit and the reason for its finding in each instance. All necessary action should be taken in sufficient time to permit the circuit clerk to make a proper return to this court at the earliest possible time within 60 days of the release of this opinion.
REMANDED WITH DIRECTIONS.
All Judges concur.